In an action to foreclose a mortgage on real property, the defendants appeal from an order of the Supreme Court, Nassau County, entered September 23, 1959, which: (1) grants plaintiff’s motion for summary judgment, under rule 113 of the Rules of Civil Practice; (2) appoints a Referee to compute the amount due and to become due upon the mortgage and the underlying bond; and (3) directs that judgment of foreclosure and sale be granted upon the coming in of the Referee’s report. Order affirmed, with $10 costs and disbursements. No opinion. Pursuant to section 562-a of the Civil Practice Act, the order granting reargument of said motion and adhering to the original determination, has been reviewed. Said order is undated, but it indicates that the motion for reargument was heard on September 14, 1959. The order is affirmed, without costs. Nolan, P. J., Ughetta, Christ and Brennan, JJ., concur.